                                                                                    CLERK'S OFFICE u.s.Dlsm COURT
                                                                                           ATDANVILLE,VA
                                                                                                FILED
                       IN TH E U N ITED STATES DISTRIC T C O U RT                           d2V 20 2012
                      FO R TH E W ESTER N DISTR ICT O F V IR G INIA
                                   R O AN OK E DIV ISIO N                               ZULIA C.DUDLEY CLE
                                                                                       sY;HNuo
                                                                                           DEPUTY CLERK
                                                                                                        .
JO H N PH ILLIP M AR TIN ,                               CA SE N O .7:17CV 00552

       Petitioner,
                                                         M EM O R AN D U M O PIM O N

HAROLD CLARK ,                                           By:H on.Jacltson L.Kiser
                                                         Senior U nited StatesD istrictJudge
       R espondent.

       John Phillip M alin,a Virginia inmate proceeding nro K , filed a petition for a writ of
                                                                      .




habeascorpus,pursuantto 28U.S.C.j2254,challengingthevalidity ofhisconfinementon a
judgmentin the Halifax Cotmty CircuitCoul'tforseveralcrimes.Respondentfiled amotionto
dismiss,and M artin failed to respond,m aking thematlerripefordisposition.Afterreview ofthe
record, 1grantthe m otion to dism iss and dism issthe petition.1

                                       1.      ProceduralH istory

       After a jury trial,the Halifax County Circuit Coul'tconvicted M artin of:attempted
voluntarymanslaughter,cazjacking,eludingthepolice,identitytheft,anduseofafirearm during
thecommissionofafelony.Martinalsopleadedguiltytofeloninpossessionofammunitionarz
violentfelon in possession ofaweapon charges. Thetrialcourtsentenced M artin to tlértp four

years and three m onths' im prisonm ent,w ith six years suspended. M artin's state courtappeals

w ere tm successful,concluding on July 17,2017.

                                              1l.       C laim s

       On N ovem ber29,2017,M artin filed the currentpetition,alleging the follow ing grotm ds

ofhabeas corpusrelief'
                     .



       lThisopinion om itsinternalcitations, alterations,andquotationm arksthroughoutthisopinion,unless
otherwisenoted.SeeUnitedStatesv.Marshall,872F.3d213,217n.6(4thCir.2017).
                                                    1
1. Dueprocess/equalprotection rightswhen courts denied opporttmity to be heard upon

   child custody hearing in the casesofboth kids;

2. FirstA m endm entFreedom ofReligion rights;

   DueprocessrightsunderBradyv.M aryland,373U.S.83 (1963)violated;
   Due process rightsviolated when evidence thata subpoenaed witnesshad died was

   notturned overto him ;

   Dueprocessrightsviolatedby thedestruction ofevidence;

6. Due process rightsviolated when he w asnotpresentata11coul'
                                                             tproceedings;

   Due process rights violated before arrest under M iranda v.Arizona, 384 U .S. 436

   (1966),
         .
8. Equalprotection rightsviolated by racialprofiling;

   Due process rights violated w hen law enforcem entused excessive force against him

   during an unlaw fultraffic stop;

10.Fifth A m endm entrightagainstself-incrim ination violated;

11.CounselfailedtoobjecttotheperjuredtestimonyofDeputyBritton;
12.Counselfailedtoconsultwith petitionerafterreceivinginformationthatthejttrymay
   have been tnm pered w ith;

13.Counielwas ineffective forfailing to actaccording to M adin's wishes regarding a

   Faceböok post;

14.Counselfailed to com m unicate w ith M ariin on how to proceed regarding a m istrialor

   continuance'
              ,

15.Counselfailed to listen to M artin abouthow to continue the proceedings'
                                                                          ,and

16.M artin'srightto personally cross-exam ine w itnessesw as violated.
                                    111.   Standard ofReview

       To obtain federalhabeas relief, a petitioner m ust dem onstrate that he is Giin custody in

violation ofthe Constitution orlaws ortreaties ofthe United States.'' 28 U.S.C.j 2254($.
Under28U.S.C.j2254(*,however,thefederalhabeascourtmay notgrantawritofhabeas
corpusbasedonanyclaim thatastatecotu'tdecidedonthemeritsunlessthatadjudication:
       (1)Resulted in a decision thatwas contrary to,or involved allulzreasonable
           application of,clearly established Federallaw,as determined by the Supreme
           Coul'tofthe U nited States;or
       (2)Resultedin adecisionthatwasbased on antmreasonabledetenninationofthe
           factsin lightoftheevidencepresented in the Statecoul'tproceeding.

28 U.S.C.j2254(*,
                .see also W illiamsv.Taylor,529 U.S.362,403-13 (2000). EtMFhere,as
here,thestate court'sapplicàtion ofgoverning federallaw ischallenged,itm ustbeshown to be

notonly erroneous,butobjectivelyurlreasonable.''Yarborouchv.Gentry,540U.S.1,5(2003).
U nder this standard, &(a state court's determ ination that a claim lacks m erit precludes federal

habeasreliefso long asfair-mindedjurists could agree on the correctness ofthestate court's
decision.'' Harrincton v.Richter,562 U.S.86,101 (2011). TheAEDPA standard is(Ghighly
deferential''to both factualfindings and legalconclusions,and the petitioner bearsthe burden of

proof.J4l.at105;Cullenv.Pinholster,563U.S.170,181(2011).
       A petitionerclaiming ineffective assistance ofcounselm ustsatisfy the two-pronged test

setforth in Strickland v.W ashington,466 U.S.668 (1984). Cl-f'
                                                             he petitionermustshow both
deticientperformance and prejudice'
                                  ,the two are sepazate and distinctelements.'' Spencerv.
M un-ay,18F.3d2*
               29,232-33(4th Cir.1994).
       Forthe firstprong,petitionerm ustshow Ktthatcounselm ade errors so seriousthatcounsel

was not functioning as the Ccounsel' guaranteed the defendant by the Sixth Aniendment.''
Strickland,466 U.S.at687-88. ts-l-he properm easure ofattolmey performance rem ainssimply
reasonableness under prevailing professionalnorm s.'' 1d.at 688. Habeas cotu'
                                                                            ts m aintain a

Etstrong presum ption'' that counsel's conduct fell w ithin the ttw ide range of reasonable

professionalassistance.'' Id.at 689. Gdludicialscrutiny of counsel's perform ance m ustbe highly

deferential,''and counselisGspermitted to setpriorities,determine trialstrategy,and pressthose

claim sw ith the greatestchancesofsuccess.'' 1d.

       Forthe second prong,a petitionerm ustdem onstrate thatthere is a Gtreasonable

probability that,butfor counsel'sunprofessionalerrors,the resultoftheproceeding w ould have

been different.'' 1d.at694. ç(A reasonableprobability isaprobability sufficientto underminethe

confidenceoftheoutcome.''Id.Lastly,('anattorney'sfailuretoraiseameritlessargumentgq'
camlotform thebasisofasuccessfulineffectiveassistance ofcounselclaim becausetheresultof

the proceeding w ould nothave been differenthad the attolmey raised the issue.'' U nited Statesv.

Kimler,167F.3d889,893(5thCir.1999);seealsoM oorev.UnitedStates,934 F.Supp.724,
731(E.D.Va.1996).
                           lV .    Exhaustion and ProceduralD efault

       (LEA)federalcoul'tmaynotgrantawritofhabeascopustoapetitionerin state custody
unlessthepetitionerhastirstexhaustedhisstate rem ediesby presenting hisclaim sto thehighest

state court.'' Baker v. Corcoran, 220 F.3d 276, 288 (4th Cir. 2000) (citing 28 U.S.C.
j2254(b)(1);O'Sullivan v.Boerckel,526 U.S.838,848 (1999(9. To meetthe exhaustion
requirem ent,a petitioner Stm usthave presented to the state courtboth the operative facts and the

controllinglegalprinciples.''Kasiv.Anaelone,300F.3d487,501-02(4th Cir.2002).ûCA claim
thathas notbeen presented to the higheststate courtnevertheless m ay be treated as exhausted if

itisclearthatthe claim would beprocedlzrally ban'ed tmderstate law ifthe petitionerattem pted

to presentitto the state court.'' Balcer,220 F.3d at288.
         Also,the United StatesSuprem eCout'
                                           thaslong held thatastatçprisoner'shabeasclaim s

maynotbeentertainedbyafederalcoul'tdcwhen(1)astatecoul'
                                                      t(has)declinedtoaddressgthose)
claim s because the prisoner had failed to m eet a state proceduralrequirem ent, and (2)thestate

judgmentrestson independentand adequatestateproceduralgrounds.'' M aplesv.Thomas,565
U.S.266,280(2012).A procedtlralruleisadequateEdifitisregulady oroonsistently appliedby
the state eoult''and independent(çifitdoesnotdependglon a federalconstimtionalruling.''
Yeatlsv.Angelone,166F.3d255,260(4th Cir.1999).
         Claim s6,7,8,9,10,14,and 16 areproperly exhausted becauseM artin previously raised

them in the Suprem e CourtofV irginia. H ow ever,M artin neverpresented Claim s 1,2, 3,4,5,

11, 12, 13, and 15 to the Suprem e Coul't of V irginia and cannot now retuz'
                                                                           n to state court to

exhaustthem. See Va.Code j 8.01-654 (establishing the filing requirements of Virginia
habeas- apetitionbyM artinwouldbeboth successiveanduntimely).Therefore,Claims1,2,3,
4,5,11,12,13,and 15 are sim ultaneously exhausted and defaulted underB aker.

         M eanwhile,Claims 6,7,8,9,10,and 16 are barred by Slayton v.Parriaan,205 S.E.2d

680 (1974),becauseM artin could haveraised the claim on directappeal,butfailed to do so.
M artin v.Clarke,No.161493,slip op.at3-4 (Va.July 17,2017),ECF N0.16-69seeVinsonv.
True,436 F.3d 412,417 (4th Cir.2006)(Parrican isan independentand adequateprocedural
bar.).
         ttlfa claim isprocedurally defaulted,then petitionerm ustfailon thatclaim unlesshe can

show thatcauseandprejudiceoraftmdamentalmiscazriageofjusticemightexcusehisdefault.''
B ellv.'
       True, 413F.Supp.2d657,676(W .
                                   D.Va.2006).TheStcause''prongrequiresapetitioner
to demonstratethatthere were Ctobjective factors,''externaltohisdefense,which impeded him
from raising hisclaim atalleazlierstage. Murrav v.Canier,477 U.S.478,488 (1986). The
tûprejudice''prongrequiresapetitionerto show thattheallegedconstimtionalviolationworkedto
his actualand substantial disadvantage,infecting his entire trialwith en'or of a constitutional

magnitude. 1d. M eanwhile,the fundamental miscarriage ofjustice exception requires a
petitionertoprovehisactualinnocence. Schlupv.Delo,513 U.S.298, 339-40(1995).

       M artin appears to assert several explanations for his default. For his Brady claim s,H e

azgues thatParrican cannotapply ifm aterialevidence wasw ithheld. For Claim 2,he arguesthat

he believed thathis constitutionalclaim would be bestserved in federalcourt,and thatcotmsel

wasineffective forlaughing atM artin.2 ForClaim 3,M artin alleges thatno one listened to him .

Noneoftheseallegationsconstitutecauseandprejudiceoraf'
                                                     undamentalmiscarriageofjustice
thatw ould excuse M artin's proceduraldefault. Therefore,1 w illgrantthe m otion to dism iss as

to Claims 1through 13,15,and 16,becausethey arebarred from federalhabeasreview .

                                                        M erits

        ln Claim 14,M artin allegesthatcounselw asineffective forfailing to com m unicate with

him on w hetherto seek a m istrialorcontinuance. On habeas review ,the Suprem e Coul'tof

V irginiaheld thatthe claim satisfied neitherprong ofthe Stricklarld test,because M artin:

       failed to articulatewhatrelevantinform ation he couldhaveprovided cotmselhad
       counselconsultedwith M artin andhasfailed to explain how theoutcom eofthe
       trialwould havebeen affected by such aconsultation. Thus,M artin hasfailedto
       dem onstrate thatcounsel's performance w as deficientorthatthere is a reasonable
       probability that,butfor counsel'salleged errors,the resultofthe proceeding
       w ould have been different.

M artin,N o.1017024,slip op.at3. Iagree.

       The CourtofAppeals ofV irginia established the follow ing relevantfacts:

        The evidence presented attrialproved thaton O ctober23,2011,D eputy Stanley
        Britton,Jr.,w as on patrol. H e obselwed a carhe knew w as associated w ith M artin
        and initiated a traffic stop to serve M artin w ith an outstanding arrestw arrant.

        2M artinallegesthatcounsellaughedathim when M artin suggested challenginghissentencesbased onthe
unconstitutionalPhristian connotationsofusingtheGregoriancalendarin sentencing.
                                                    6
       W hen Britton asked forM artin'sidentitication,M artinprovidedtheofficerwith a
       falsename.Britton obtained M artin'slicenseand confinued histrueidentity         .

       Britton informed M artin aboutthewarrantand instead ofsubmittingto the
       officer'sauthority,M artin puthisvehiclein gearand sped away.
               Britton followed and asM artin ascended ahill,he stopped histruck.
       Britton stopped behind M artin,goutoutofhispolicecnziser,and positioned
       him selfbehind the car door. M artin retrieved a gun from hisvehicle and stepped
       outwith thegun in hishand. M artin claim ed heintendedto discardtheweapon in
       the w oodsasheknew he w as notperm itted to possessa firearm . M artin claim ed
       Britton began shooting athim .M artinrantowardsBritton and fired hisweapon.
       He specifically testifiedhedid notfireattheofscer,butfired tow ard an
       em bankm entin an attem ptto getBritton to stop shooting. A flerBritton m oved
       away from hisvehicle,M artin enteredthepolice cnliserand droveaway.

M artinv.Commonwealth,No.1290-14-2,slip op.at2(Va.Ct.App.April1,2015).
       Intrialcounsel'saffdavit,counselstatedthatonOctober9,2013,thedaythejul'ytrial
wassetto begin,the Com m onw ea1th broughta Facebook postto the court'sattention. In the

post,DeputyBritton'ssisterpostedthatshet&hadtalkedtosomeofthejurorsthatevening''and
wassuretjusticewouldbedone.''ChildressAff.2,ECFNo.16-8.Thecircuitcotu'
                                                                     tdetermined
the entire venire poolw astainted and counselw as given an opporttm ity to continue orhave the

courtdeclare a m istrial. Counselstated thathe chose to continue the trialbecause the

continuance allow ed for m onthsofpreparation. Counselbelieved that,ifhe m oved fora

mistrial,theCom monwealth and thetrialcoul'twouldhave setthecaseforanew trialin am atter

ofweeks because they dtw ere very detennined to try M artin's case quickly.'' 1d.at6.

       M artin assertsthe follow ing in supportofthe claim . H e statesthata bailiffw itnessed a

conversationbetweencounselandM artinaflerthecircuitcoul'
                                                       tadjolzrnedonOctober10,2013,
buthedoesnotallegewhatwassaid.Hedeclaresthattherewasevidenceofjurytnmperingand
                                                                                                 3
collusionwhichprecludedthepossibilityofafairtrial,thatDeputyBrittonperjuredhimself,

         3M artin aversthatDeputyBrittontestifiedthathedidnothaveany warrantpackagewith him on October
23,buthelaterstatedthathehad apictureofthesuspectattachedtoawarrantpackage.H owever,DeputyBritton's
testimony showsthathedidnothaveaw arrantpackagewith him onO ctober23,butthathehadseenthepackage
and rem emberedthephoto.
and thatcotm selignoredM artin topursuecounsel'sCtopinion ofstrategy.'' Pet.18.Helists

M ichie'sJurisprudenc,eRules1.2 and 1.4,whic,
                                            h coverthe scopeofrepresentation and counsel-

clientcomm unication requirements. Lastly, henakedly allegesthatcotm sel'sfailuze to consult

him ttcreatesprejudioeagainstM artinduetothefactM artinmayhaveimpeaohedthiswitness's,
Deputy StanleyBrittonJr.'stestimony,therebyinstitutingdoubtinthemindsofthejurorsand
gaining a differentoutcom e in these proceedings.'' 1d.

       First,counsel'sperform ance w as notdeficient. Counselisperm itted to (Gsetpriorities''

and çldeterm ine trialstrategy.'' Strickland,466 U .S.at689. Since counselfeltthathe needed

m oretim eto prepareforM artin'scase,itwasnotunreasonableforcounselto pursuea

continuance w hen he reasonably believed itw ould offer a longer delay than having the court

declare a m istrial. Furtherm ore,im peaching D eputy Britton is irrelevantto w hethercounsel

should have consulted M artin on whetherto m ove fora continuance orm istrial.

       Second,M artin'snakedassertionthatprejudiceexistsisnotsufficienttmderthe
demandingstandardsofStricklandandj2254.SeeStrickland,466U.S.at694;Nickerson v.
Lee,971F.2d 1125,1136(4th Cir.1992)(notingthatconclusoryallegationsofineffective
assistance ofcounsel,withoutfactualsuppol'
                                         t,areinsufscientto raisea constitutionalissue or

requirean evidentiaryhearing)overruledon othercrolmdsbyGravv.Netherlarld,518U.S.152,
165-66(1996).Hehasnotallegedanyfactsdemonstratingthat,butforcounsel'sfailureto
consulthim and/or listen to him ,there is a reasonable probability thatthe outcom e ofthe

proceeding w ould have been different. Therefore,1willgrantthe m otion to dism issasto Claim
                                         Vl.

      For the foregoing reasons, grant Respondent's motion to dism iss and dismiss the

petition for a writofhabeas corpus. Based upon my finding thatPetitionerhas notmade the

requisite substantialshowing ofa denialofa constitutionalrightasrequired by 28 U.S.C.j
2253/),acertificateofappealabilltyisdenied.
      ENTER:ThisDdodayofxovember,2018.
                                                                        f
                                                     Se iorUnited StatesDistrictJudge




                                              9
